Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 4/12/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 18 and 20 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 4/12/2022, applicant has amended the following:
a) Claims 1-3, 5-7,12, 13, 18 and 20
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 1/13/2022 are withdrawn:
a) Objection to claim 2
b) 35 U.S.C. 112 (a) Rejection to claims 5, 14 and 20


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claim 1 :
Claim 1 recites: “permit the user to display on a screen a listing of the points of control that are currently set in the manual control mode while not displaying the points of control that are currently set in the automatic control mode; ”. 
Applicant submits that Figure 45 supports the limitation. However, Examiner submits that there is no corresponding written disclosure sufficiently describing the limitation. Therefore, it is unclear if the Figure 45 definitely illustrates “ while not displaying the points of control that are currently set in the automatic control mode;”
Thus,  there is no mention of the newly amended limitation includes subject matter that was not described in the original Specification.
In effort to advance prosecution, Examiner submits that the claim language would be considered as “while not displaying the points of control that are not currently set in the manual control mode”
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (hereinafter “Sullivan”), U.S. Published Application No. 20090057426 A1, in view of Verfuerth et al. (hereinafter “Verfeurth”), US 20090315485 A1.
Claim 1:
Sullivan teaches A building control system, comprising: (e.g., HVAC building control system abstract; An HVAC control system that accommodates and/or facilitates control from a remote location.)
a building controller including a building controller housing, (e.g., building controller within building controller appliance is wall mountable because it can be located in a physical location with walls abstract; The HVAC control system may include a web-enabled building control appliance that has a controller, a first port and a second port. Par. 34; For example, building control appliance 12 may be located within a basement, utility room, office or other location of a particular building) the building controller including a plurality of ports for controlling one or more points of control associated with one or more plants of a building, (e.g., wall mountable building control appliance having ports for controlling thermostat related points associated with HVAC plant of a building par. 4; In some instances, an HVAC control system may include a web enabled building control appliance having a controller and a first port that is coupled to the controller and that is adapted to communicate over a first network. The controller may be coupled to a second port that is adapted to be coupled to and communicate with two or more communicating thermostats via a second network.) the building controller configured to receive sensor and/or other data, and in response, provide control signals in accordance with a control algorithm to control each of the one or more points of control in accordance a corresponding point control value; (e.g., controlling one or more thermostat points in accordance with one more programmable set point values Figure 3D; programmable cooling or heating set point values, par. 70; In particular, pane 340 displays cooling and heating temperature set points for one or more time periods such as occupied, unoccupied and standby. For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)
a user interface device including a user interface device housing, the user interface device operatively coupled to the building controller and configured to provide a user interface for operating the building controller, wherein the user interface device is configured to display one or more interactive menu screens on a display that: (e.g., remote computer user interface coupled to building control appliance  Figure 3B; user interface for operating the building controller par. 32; HVAC control system 10 is shown as including a PC (personal computer) 34. As will be discussed in greater detail subsequently, PC 34 may permit a user to view web pages that are provided by building control appliance 12. In some cases, PC 34 may be a desktop computer or a notebook (laptop) computer. In some instances, PC 34 may not be a traditional computer but may instead be a device that is adapted to display web pages, such as a cell phone or a personal digital assistant (PDA).)
 	
permit a user to select and change one or more points of control from an automatic control mode, in which the building controller automatically controls the corresponding point control value of the point of control, to a manual control mode in which the user manually controls the corresponding point control value of the point of control; ( e.g., scheduled changes to temporary values (i.e., automatic control mode) can be overridden with manual changes (i.e., manual control mode) par. 52; The control algorithm may be capable of issuing commands to the one or more thermostats via second network 20 to activate or deactivate HVAC equipment that is connected to the one or more thermostats, based at least in part on the received sensor information and a schedule. Par. 53; While the thermostats themselves may be capable of operating in accordance with their own local schedule, controller 36 may provide commands that cause the thermostats to operate in accordance with the schedule of the controller 36. Par. 65; For example, in a commercial office environment, a particular thermostat may be programmed or otherwise operated in accordance with a schedule in which the Occupied time is set to a time period of 7 AM to 5 PM, and the Unoccupied time is set to a time period of 5 PM to 7 AM. Schedule column 308 may also include an override button 314 for at least one of the corresponding thermostats listed within thermostat column 302. Par. 67; Consequently, and in the illustrative embodiment, setpoints column 306 includes an up button 322 and a down button 324 that may be used to at least temporarily override the scheduled setpoint. An override button 326 corresponding to thermostat 316 is displayed within Schedule column 308.)

permit the user to display on a screen a listing of the points of control that are currently set in the manual control mode while not displaying the points of control that are currently set in the automatic control mode; (Examiner notes new suggested interpretation (see current 35 U.S.C. 112 (a) rejection to claim 1)  However, Sullivan teaches both interpretations of suggested and actual claim language e.g., permit the user to display on a screen a listing of manually configurable points of control as shown in Figure 3D (i.e., manual mode) while the points of the control set in automatic mode are not displayed (i.e., b/c the points of the control set in automatic mode are displayed on a different page as shown in Figure 3B (i.e., scheduled set points are in automatic mode)) par. 67;. An override button 326 corresponding to thermostat 316 is displayed within Schedule column 308.)

permit the user to individually select one or more points of control from the displayed listing of points of control that are currently in the manual control mode; and(e.g., permit the user to individually select one or more points of control from the displayed listing of point of control as shown in Figures 3D par. 70; In FIG. 3D, it can be seen that web page 338 includes a pane 340 that includes information regarding setpoint and fan information for thermostat 316 (T7350). In particular, pane 340 displays cooling and heating temperature set points for one or more time periods such as occupied, unoccupied and standby. For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period. Pane 340 includes a pull-down menu 346 that may be used to alter a schedule override duration.)

Sullivan fails to expressly teach with one or more points of control  individually selected from the listing of the points of control that are currently in the manual control mode, permit the user to activate a function that changes all of the individually selected points of control from the manual control mode to the automatic control mode.

However, Verfuerth teaches with one or more points of control individually selected from the listing of the points of control that are currently in the manual control mode, permit the user to activate a function that changes all of the individually selected points of control from the manual control mode to the automatic control mode. (e.g., “Automatic mode” button 2102 of Figure 21 changes all of the individually selected points of control from manual mode to “automatic mode” par. 59; If manual mode button 1112 is clicked, control computer 202 may disable the schedule-based control, ambient lighting control, or other logic controls and cause the lighting zone to be controlled manually. Clicking manual mode 1112 may cause the lighting zone to be in a manual mode for the remainder of the day, for some longer or shorter period of time, or permanently (until again changed). Par. 65; Whether the zone is generally in automatic mode or manual mode may be changed via button 2002. Par. 66; Automatic mode dialog box 2104 may be caused to be displayed by control computer 202 upon a user clicking an "auto mode" button such as button 2102. Automatic mode may cause all of the lights to use their motion, ambient light, or schedule-based controls rather than rely on manual actuation. Automatic mode may be utilized unless a fixture or zone is "brought out" of manual mode by user command.)
In the analogous art of changing set points, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the  configurable scheduled of set points as taught by Sullivan to include using an “automatic” or “manual” mode as taught by Verfuerth to provide the benefit of saving time when desiring to change a group of set points. 

Claim 2 depends on claim 1:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to permit the user to view one or more of the points of control, change the control value for one or more of the points of control and view one or more alarms generated by the building controller for one or more of the points of control. (e.g., web page permits user to view thermostats points of control as shown in Figure 3D, changing values of various thermostat points of control as shown in Figure 3D; Figure 3D illustrates changing the control value via arrows 342 or 344 of the thermostat points; alarms tab 76 of  Figure  3B permits user to view alarms generated by the building controller par. 68; FIG. 3C provides a web page 328 that may be served up by web server 38 (FIG. 2) if, for example, a user clicks on the icon representing thermostat 316. It can be seen that navigation bar 58 now indicates that Thermostat tab 82 has been selected. Web page 328 includes a thermostat column 330, a General tab 332 and a Setpoints & Fan tab 334. Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B). 
par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)  (e.g., display a screen of search results that include a list of points that are currently in alarm Figure 6A; Thermostat points currently in alarm par. 97; A pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

Claim 3 depends on claim 1:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to display via alphanumeric text and/or one or more graphical icons a list of points of control that are currently in alarm while not displaying the points of control that are currently not in alarm. (e.g., display a screen of search results that include a list of points that are currently in alarm only (i.e., unresolved alarms that have not return to normal) Sullivan; Figure 6A; Thermostat points currently in alarm par. 97; A pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

Claim 4 depends on claim 3:
Sullivan teaches wherein the one or more interactive menu that display a list of points that are currently in alarm include: (Figures 6A-6C; display a list of points that are currently in alarm)
a name for each of the points of control in alarm; (Figure 6B;  alarm name 622, As seen in Alarm name box 622, web page 618 is currently displaying setup information for an alarm condition named Extreme Temp.) 
a status indicator for each of the points of control in alarm; and (e.g., priority status 632 of Figure 6B, Figure 6A shows a description status of alarm, par. 96; Web page 600 provides a pane 606 that shows, in tabular form, a list of thermostats, an alarm description)
a point control value and/or a set point for each of the points of control in alarm. (e.g., setting a point for the alarm to occur Figure 3D; setting set points for alarms par. 99; Returning to FIG. 6B, a low limit box 628 permits a user to set a lower limit by either entering the lower limit or by toggling the value up and/or down. A high limit box 630 permits a user to set a high limit by either entering the high limit or by toggling the value up and/or down. In the illustrated alarm setup, the alarm will be raised if the space temperature drops below 50.degree. F. or goes above 85.degree.)

Claim 5 depends on claim 4:
Sullivan teaches wherein the status indicator for each of the points of control in alarm comprise one of a high priority alarm indicator, a mid priority alarm indicator and a low priority alarm indicator. (Figure 6A; priority column for listed alarms including low and high par. 97; Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

Claim 6 depends on claim 3:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to display via alphanumeric text and/or one or more graphical icons additional information regarding the alarm of a particular point of control that is currently in alarm in response to a user selecting the particular point of control from the list of points of control that are currently in alarm. (e.g., providing a screen of additional information regarding a particular Thermostat point by selecting a Thermostat label associated with the particular point that is currently in alarm as indicated by “Alarm” column 312 of Sullivan’s Figure 3B Sullivan; par. 66; As shown, web page 54 may include information pertaining to a number of different thermostats. In some instances, it may be desirable to obtain greater information regarding a specific thermostat. To illustrate, one can explore a specific thermostat. For example, thermostat 316 is labeled within Thermostat column 302 as "T7350"., par. 68; Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B). If desired, the information displayed in FIG. 3C and FIG. 3D (to be discussed) can be obtained for any of the thermostats listed in Thermostat column 330.)

Claim 7 depends on claim 6:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to provide additional information regarding the alarm of the particular point of control that is currently in alarm permit the user to manually change a point control value and/or set point for the particular point of control in alarm, thereby placing the particular point of control into the manual control mode. (e.g., under BRI, any override changes by a user is considered a “manual control mode” with the override button or the label under column 302 allows for manually change of a setpoint as shown in Figures 3D, 3E Par. 67; set points column 306 includes an up button 322 and a down button 324 that may be used to at least temporarily override the scheduled setpoint. An override button 326 corresponding to thermostat 316 is displayed within Schedule column 308. Par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)

Claim 8 depends on claim 1:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to display via alphanumeric text and/or one or more graphical icons a listing of at least some of the points of control controlled by the building controller. (e.g., alphanumeric text listing of points of control Sullivan; Figures 3B, 3F; overview screen display a list of Thermostat points controlled by building controller, also see Schedule tab of Figure 5A, Thermostats  tab of Figure 9B)

Claim 9 depends on claim 8:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to display via alphanumeric text and/or one or more graphical icons additional information regarding a particular point of control in response to a user selecting the particular point of control from the displayed listing of at least some of the points. (e.g., providing a screen of additional information regarding a particular Thermostat point by selecting a Thermostat label associated with the particular point that is currently in alarm as indicated by “Alarm” column 312 of Sullivan’s Figure 3B Sullivan; par. 66; As shown, web page 54 may include information pertaining to a number of different thermostats. In some instances, it may be desirable to obtain greater information regarding a specific thermostat. To illustrate, one can explore a specific thermostat. For example, thermostat 316 is labeled within Thermostat column 302 as "T7350"., par. 68; Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B). If desired, the information displayed in FIG. 3C and FIG. 3D (to be discussed) can be obtained for any of the thermostats listed in Thermostat column 330.)


Claim 10 depends on claim 8:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to permit the user to select a particular point of control from the displayed listing of points of control and then manually adjust the  point control value of the particular point of control, thereby placing the particular point of control in the manual control mode. (e.g., under BRI, any override changes by a user is considered a “manual control mode” with the override button or the label under column 302 allows for manually change of a setpoint as shown in Figures 3D, 3E Par. 67; set points column 306 includes an up button 322 and a down button 324 that may be used to at least temporarily override the scheduled setpoint. An override button 326 corresponding to thermostat 316 is displayed within Schedule column 308. Par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)


Claim 11 depends on claim 8:
Sullivan fails to expressly teach wherein the one or more interactive menu screens of the user interface device are configured to display in the listing of points of control an icon adjacent to each of the points of control that are currently set to the manual control mode, the icon distinguishing the points of control that are currently set to the manual control mode from the points of control that are currently set to the automatic control mode.

However, Verfuerth teaches wherein the one or more interactive menu screens of the user interface device are configured to display in the listing of points of control an icon adjacent to each of the points of control that are currently set to the manual control mode, the icon distinguishing the points of control that are currently set to the manual control mode from the points of control that are currently set to the automatic control mode. (e.g., icon 1402 may be shaded to indicate a “manual” or “automatic” control mode adjacent to the control options 1505 (i.e., points of control) as shown in Figure 15 par. 59; In an exemplary embodiment, control computer 202 tracks and controls the mode of operation for each lighting fixture and/or each zone.  Par. 69; In other embodiments each lighting fixture icon may be shaded or otherwise identify the control setting for the lighting fixture (e.g., motion-based, ambient-light based, schedule-based control, demand-based control, manual control, automatic control, etc.). In some embodiments, each lighting fixture icon (e.g., icon 1402) is clickable or otherwise selectable such that a dialog box 1502 shown in screen 1500 of FIG. 15 is caused to be displayed by control computer 202. Dialog box 1502 is shown to identify the device and to include similar manual control options (e.g., all off, half on, all on) as shown above when controlling the entire zone.)

    PNG
    media_image1.png
    684
    719
    media_image1.png
    Greyscale

In the analogous art of changing set points, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to identify the set points as taught by Sullivan using shaded “automatic” or “manual” icons as taught by Verfuerth, with a reasonable expectation of success, to provide the benefit of saving time when desiring to quickly identify the mode of a group of set points. 

Claim 12 depends on claim 11:
Sullivan fails to expressly teach wherein the one or more interactive menu screens of the user interface device are configured to permit the user to select a menu option, and in response to selecting the menu option, the listing of the points of control that are currently set in the manual control mode is displayed on the screen, and wherein each of the points of control in the listing of the points of control that are currently set in the manual control mode has a corresponding selection icon, wherein the user is permitted to individually select one or more of the points of control from the listing of the points of control that are currently in the manual control mode by selecting the corresponding selection icon.

However, Verfuerth teaches wherein the one or more interactive menu screens of the user interface device are configured to permit the user to select a menu option, and in response to selecting the menu option, the listing of the points of control that are currently set in the manual control mode is displayed on the screen, and wherein each of the points of control in the listing of the points of control that are currently set in the manual control mode has a corresponding selection icon, wherein the user is permitted to individually select one or more of the points of control from the listing of the points of control that are currently in the manual control mode by selecting the corresponding selection icon (e.g., in response to selecting a shaded icon 1402 that indicates “manual mode”, displaying a list of control options (i.e., points of control) that are currently set in the manual mode, where the user is permitted to select other control options by selecting their corresponding icon as shown in Figure 15 par. 59; In an exemplary embodiment, control computer 202 tracks and controls the mode of operation for each lighting fixture and/or each zone.  Par. 69; In other embodiments each lighting fixture icon may be shaded or otherwise identify the control setting for the lighting fixture (e.g., motion-based, ambient-light based, schedule-based control, demand-based control, manual control, automatic control, etc.). In some embodiments, each lighting fixture icon (e.g., icon 1402) is clickable or otherwise selectable such that a dialog box 1502 shown in screen 1500 of FIG. 15 is caused to be displayed by control computer 202. Dialog box 1502 is shown to identify the device and to include similar manual control options (e.g., all off, half on, all on) as shown above when controlling the entire zone.)

    PNG
    media_image1.png
    684
    719
    media_image1.png
    Greyscale


In the analogous art of changing set points, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to identify the set points as taught by Sullivan using shaded “automatic” or “manual” icons as taught by Verfuerth, with a reasonable expectation of success, to provide the benefit of saving time when desiring to quickly identify the mode of a group of set points. 

Claim 13 depends on claim 1:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are displaying one or more screens that permit the user to select a filter criteria, and then filter one or more points of control by a user selected filter criteria to display only those points of control that meet the user selected filter criteria while not displaying those points of control that do no meet the user selected filter criteria. (Sullivan’s Figure 6A; filtering Thermostat points based on user selected filter criteria Sullivan par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority. If the pull-down filter menu 608 is used to filter by date, web server 38 (FIG. 2) provides a date box 610 that can be used to enter a suitable date. An Apply Filter button 612 causes web server 38 to filter the displayed alarms in accordance with the selected filter.)


Claim 15 depends on claim 13:
Sullivan teaches wherein each of the one or more points of control is associated one of the one or more plants that are being controlled by the building controller, (e.g., Thermostat points associated with a floor of a plant Figure 4D; Thermostats assigned to a building par. 40; In some instances, a floor of a particular building may have more than one thermostat.) and wherein the user selected filter criteria identifies those points of control that are associated with one or more selected plants. (e.g., filtering Thermostat points associated with a floor of a plant Figure 6A; filtering Thermostat points based on user selected filter criteria par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority. If the pull-down filter menu 608 is used to filter by date, web server 38 (FIG. 2) provides a date box 610 that can be used to enter a suitable date. An Apply Filter button 612 causes web server 38 to filter the displayed alarms in accordance with the selected filter.)




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan/Verfuerth as cited above and applied to claim 1, in further view of Zummo et al. (hereinafter “Zummo”), U.S. Published Application No. 20180164993 A1. 
Claim 14 depends on claim 13:
Sullivan/Verfuerth fails to expressly teach wherein each of the one or more points of control has a point type selected from a plurality of point types, wherein the plurality of point types include an analog input (AI) point type, an analog output (A)) point type, a binary input (BI) point type and a binary output (BO) point type, and wherein the user selected filter criteria identifies those points of control of one or more selected point types. 

However, Zummo teaches wherein each of the one or more points of control has a point type selected from a plurality of point types, (e.g., permit the user to select “input” or “output” to filter out data points based on point types as illustrated in Figure 19, par. 117; The BMS interface device 600 may then filter the results based on the point state parameters selected by the user. In further examples, the user may be able to filter the points based on the point types of the points using a point type interface 1906. The point type interface 1906 may include options for a user to select one or more point types parameters, such as “input,” and/or “output.” The BMS interface device 600 may then filter the results based on the point type parameters selected by the user.)
wherein the plurality of point types include an analog input (AI) point type, an analog output (A)) point type, a binary input (BI) point type and a binary output (BO) point type, and wherein the user selected filter criteria identifies those points of control of one or more selected point types. (e.g., point types may be binary or analog par. 121; The BMS interface device 600 may then transmit the test parameters to the devices associated with the data points to be tested at process block 2204. Test parameters may vary for binary points and analog points. For example, a test parameter for a binary point may simply be an instruction to switch the output from a logic high, to a logic low, or vice versa. For analog points, the device may actuate the point over a range. )

In the analogous art of filtering data set points, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the interface for filtering data points as taught by Sullivan/Verfuerth to include criteria such point type parameters as taught by Zummo to provide the benefit of discovering a desired data point faster. 




Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan/Verfuerth as cited above and applied to claim 1, in further view of Mairs et al. (hereinafter “Mairs”), U.S. Published Application No. 20070061046 A1.
Claim 16 depends on claim 1:
Sullivan teaches wherein the one or more interactive menu screens of the user interface device are configured to display via alphanumeric text and/or one or more graphical icons a Fast Access List to one or more points of control added to the Fast Access List, (e.g., display an user definable overview page that provide a “fast access list” to one more points added Sullivan; par. 74; Web page 370 may represent a summary or overview web page for a user that has, for example, restricted tenant privileges. In some cases, the user may decide, for one reason or another, that more or less information is desired on the summary page. It is contemplated that the amount and/or type of information that is included on the summary page may be user definable to provide a custom look.) 

Sullivan/Verfuerth fails to expressly teach 
wherein a point of control can be added to the Fast Access List by:
activating an add to Fast Access List icon on a Fast Access List interactive menu screen that displays a listing of points of control that are on the Fast Access List; 
and
activating an add to Fast Access List icon on an interactive menu screen n for a particular point of control.

 However, Mairs teaches wherein a point of control can be added to the Fast Access List by: (Figure 20; adding a point to a Summary page (i.e., Fast Access list) par. 115; Further, BAS 10 allows each user of interface 160 to customize the pages and links according to their preferences and tasks in one embodiment. Therefore, users responsible for different tasks or having varying duties can create their own custom user interface 160.)
activating an add to Fast Access List icon on a Fast Access List interactive menu screen that displays a listing of points of control that are on the Fast Access List; (Figure 20; activating a check box button on the customize system page (i.e., Fast Access List screen) that displays a listing of point currently on the Summary page (i.e., Fast Access List))
and
activating an add to Fast Access List icon on an interactive menu screen n for a particular point of control. (Figure 20; activating a check box button (i.e., Fast Access List icon) via selection on the customize system page (i.e., information screen) for a corresponding particular point, par. 113; Referring to FIG. 19, a customize system page 520 is depicted. Page 520 specifically relates to adding or removing data to be shown on equipment or subsystem pages (refer, for example, to FIGS. 11A, 12, and 13A described above), but the format is exemplary of and generally relevant to adding or removing data on home page 200 or on other pages of user interface 160. A user first selects the equipment or subsystem data to be customized at 522. Then, the user is directed to a table showing all currently displayed data points, as well as default display settings, for that equipment or subsystem, such as on page 524 in FIG. 20. The user may customize the display by selecting or deselecting data points in selection table 526 as desired.)

	In the analogous art of GUI with building automation systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the customizable overview page of monitored points as taught by Sullivan/Verfuerth to include a page to facilitate adding the points as taught by Mairs to provide the benefit of facilitating customization to reduce the time it takes to monitor certain status critical information.  (see Mairs; par. 8, par. 83)

Claim 17 depends on claim 16:
Sullivan teaches the user interface device is capable of displaying display one or more screens that permit the user to filter the one or more points of control by a user selected filter criteria. (Figure 6A; filtering Thermostat points based on user selected filter criteria par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority. If the pull-down filter menu 608 is used to filter by date, web server 38 (FIG. 2) provides a date box 610 that can be used to enter a suitable date. An Apply Filter button 612 causes web server 38 to filter the displayed alarms in accordance with the selected filter.)

Sullivan/Verfuerth fails to expressly teach 
wherein in response to activating the add to Fast Access List icon on the Fast Access List interactive menu screen that displays the listing of points of control that are on the Fast Access List, (Figure 20; activating a check box button on the customize system page (i.e., Fast Access List screen) that displays a listing of point currently on the Summary page (i.e., Fast Access List))

However, Mairs teaches wherein in response to activating the add to Fast Access List icon on the Fast Access List interactive menu screen that displays the listing of points of control that are on the Fast Access List, (Figure 20; activating a check box button on the customize system page (i.e., Fast Access List screen) that displays a listing of point currently on the Summary page (i.e., Fast Access List))

In the analogous art of GUI with building automation systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the customizable overview page configured to display one or more screens that permit the user to filter the one or more points by a user selected filter criteria as taught by Sullivan/Verfuerth to include a page to facilitate adding the points as taught by Mairs to provide the benefit of facilitating customization to reduce the time it takes to monitor certain status critical information.  (see Mairs; par. 8, par. 83)


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (hereinafter “Sullivan”), U.S. Published Application No. 20090057426 A1, in view of Zummo et al. (hereinafter “Zummo”), U.S. Published Application No. 20180164993 A1. 
Claim 18:
Sullivan teaches A user interface device, comprising:
a display; (e.g., remote computer user interface coupled to building control appliance  Figure 3B; user interface for operating the building controller par. 32; HVAC control system 10 is shown as including a PC (personal computer) 34. As will be discussed in greater detail subsequently, PC 34 may permit a user to view web pages that are provided by building control appliance 12. In some cases, PC 34 may be a desktop computer or a notebook (laptop) computer. In some instances, PC 34 may not be a traditional computer but may instead be a device that is adapted to display web pages, such as a cell phone or a personal digital assistant (PDA).)
a port for operatively coupling the user interface device to a building controller that is configured to control one or more points associated with one or more plants of a building, the user interface device configured to provide a user interface for operating the building controller; (e.g., wall mountable building control appliance having ports for controlling thermostat related points associated with HVAC plant of a building par. 4; In some instances, an HVAC control system may include a web enabled building control appliance having a controller and a first port that is coupled to the controller and that is adapted to communicate over a first network. The controller may be coupled to a second port that is adapted to be coupled to and communicate with two or more communicating thermostats via a second network.)

a controller operatively coupled to the port and the display, the controller
configured to display one or more interactive menu screens on the display that allow a user to view and command points associated with one or more plants of the building and view and acknowledge alarms associated with one or more plants of the building; . (e.g., web page permits user to view thermostats points of control as shown in Figure 3D, changing values of various thermostat points of control as shown in Figure 3D; Figure 3D illustrates changing the control value via arrows 342 or 344 of the thermostat points; alarms tab 76 of  Figure  3B permits user to view alarms generated by the building controller par. 68; FIG. 3C provides a web page 328 that may be served up by web server 38 (FIG. 2) if, for example, a user clicks on the icon representing thermostat 316. It can be seen that navigation bar 58 now indicates that Thermostat tab 82 has been selected. Web page 328 includes a thermostat column 330, a General tab 332 and a Setpoints & Fan tab 334. Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B). 
par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)  (e.g., display a screen of search results that include a list of points that are currently in alarm Figure 6A; Thermostat points currently in alarm par. 97; A pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

wherein the one or more interactive menu screens are configured to: (Figures 6A-6C; display a list of points that are currently in alarm)
display on a screen a listing of points controlled by the building controller, wherein each of the points in the listing of points includes a point type, a point name (Figure 6B;  alarm point type 626, alarm name 622, As seen in Alarm name box 622, web page 618 is currently displaying setup information for an alarm condition named Extreme Temp.)  and one or more of a point value and an alarm status, (e.g., setting a low limit 628 and high limit value 630 for the alarm  in Figure 3D and setting a priority alarm status 628 in Figure 6B,  Figure 3D; setting set points for alarms par. 99; Returning to FIG. 6B, a low limit box 628 permits a user to set a lower limit by either entering the lower limit or by toggling the value up and/or down. A high limit box 630 permits a user to set a high limit by either entering the high limit or by toggling the value up and/or down. In the illustrated alarm setup, the alarm will be raised if the space temperature drops below 50.degree. F. or goes above 85.degree.) 

Sullivan fails to expressly teach permit the user to enter a user selected filter criteria that includes one or more user selected point types; and
permit the user to filter the points in the listing of points according to the one or more user selected point types,  thereby eliminating from the listing of points those points that do not have a point type that matches the one or more user selected point types. 

However, Zummo teaches permit the user to enter a user selected filter criteria that includes one or more user selected point types; and ( Figure 19; user selected point types e.g., input vs. outputs types par. 117; The point type interface 1906 may include options for a user to select one or more point types parameters, such as “input,” and/or “output.”)
permit the user to filter the points in the listing of points according to the one or more user selected point types,  thereby eliminating from the listing of points those points that do not have a point type that matches the one or more user selected point types. (e.g., permit the user to select “input” or “output” to filter out data points based on point types as illustrated in Figure 19, par. 117; The BMS interface device 600 may then filter the results based on the point state parameters selected by the user. In further examples, the user may be able to filter the points based on the point types of the points using a point type interface 1906. The point type interface 1906 may include options for a user to select one or more point types parameters, such as “input,” and/or “output.” The BMS interface device 600 may then filter the results based on the point type parameters selected by the user.)

In the analogous art of filtering data points, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface for filtering data points as taught by Sullivan to include criteria such point type parameters as taught by Zummo to provide the benefit of discovering a desired data point faster. 


Claim 19 depends on claim 18:
Sullivan/Zummo teaches wherein the one or more interactive menu screens are configured to display a plurality of available filter criteria, and the user is permitted to select from the plurality of available filter criteria when entering the user selected filter criteria. (Sullivan’s Figure 6A; filtering Thermostat points based on available filter criteria Sullivan; par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority. If the pull-down filter menu 608 is used to filter by date, web server 38 (FIG. 2) provides a date box 610 that can be used to enter a suitable date. An Apply Filter button 612 causes web server 38 to filter the displayed alarms in accordance with the selected filter.) (Zummo; Figure 19; selecting from available filter criteria such as point name or point types)

Claim 20:
Sullivan teaches A user interface device, comprising:
a display; (e.g., remote computer user interface coupled to building control appliance  Figure 3B; user interface for operating the building controller par. 32; HVAC control system 10 is shown as including a PC (personal computer) 34. As will be discussed in greater detail subsequently, PC 34 may permit a user to view web pages that are provided by building control appliance 12. In some cases, PC 34 may be a desktop computer or a notebook (laptop) computer. In some instances, PC 34 may not be a traditional computer but may instead be a device that is adapted to display web pages, such as a cell phone or a personal digital assistant (PDA).)
a port for operatively coupling the user interface device to a building controller that is configured to control one or more points associated with one or more plants of a building, the user interface device configured to provide a user interface for operating the building controller; (e.g., wall mountable building control appliance having ports for controlling thermostat related points associated with HVAC plant of a building par. 4; In some instances, an HVAC control system may include a web enabled building control appliance having a controller and a first port that is coupled to the controller and that is adapted to communicate over a first network. The controller may be coupled to a second port that is adapted to be coupled to and communicate with two or more communicating thermostats via a second network.)

a controller operatively coupled to the port and the display, the controller
configured to display one or more interactive menu screens on the display that allows a user to:(e.g., web page of interface device displays a plurality of menu screen to view one or more thermostats points via selecting a desired thermostat from the column 330.  Figure 3C; displaying a menu screen for each selected thermostat point from column 330 par. 68; It can be seen that navigation bar 58 now indicates that Thermostat tab 82 has been selected. Web page 328 includes a thermostat column 330, a General tab 332 and a Setpoints & Fan tab 334. Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B).)
 view and command points associated with one or more plants of the building, comprising filtering the points according to one or more filter criteria to display only those points that meet the one or more filter criteria while not displaying those points that do not meet the one or more filter criteria.(Sullivan’s Figure 6A; filtering Thermostat points based on user selected filter criteria Sullivan; par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority. If the pull-down filter menu 608 is used to filter by date, web server 38 (FIG. 2) provides a date box 610 that can be used to enter a suitable date. An Apply Filter button 612 causes web server 38 to filter the displayed alarms in accordance with the selected filter.)

and view and acknowledge alarms associated with one or more plants of the building; . (e.g., web page permits user to view thermostats points of control as shown in Figure 3D, changing values of various thermostat points of control as shown in Figure 3D; Figure 3D illustrates changing the control value via arrows 342 or 344 of the thermostat points; alarms tab 76 of  Figure  3B permits user to view alarms generated by the building controller par. 68; FIG. 3C provides a web page 328 that may be served up by web server 38 (FIG. 2) if, for example, a user clicks on the icon representing thermostat 316. It can be seen that navigation bar 58 now indicates that Thermostat tab 82 has been selected. Web page 328 includes a thermostat column 330, a General tab 332 and a Setpoints & Fan tab 334. Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B). 
par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)  (e.g., display a screen of search results that include a list of points that are currently in alarm Figure 6A; Thermostat points currently in alarm par. 97; A pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

Sullivan fails to expressly teaches wherein the one or more filter criteria including filtering the points by a point type selected from a plurality of point types, wherein the plurality of point types include an analog input (AI) point type, an analog output (A)) point type, a binary input (BI) point type and a binary output (BO) point type.

However, Zummo teaches wherein the one or more filter criteria including filtering the points by a point type selected from a plurality of point types, (e.g., permit the user to select “input” or “output” to filter out data points based on point types as illustrated in Figure 19, par. 117; The BMS interface device 600 may then filter the results based on the point state parameters selected by the user. In further examples, the user may be able to filter the points based on the point types of the points using a point type interface 1906. The point type interface 1906 may include options for a user to select one or more point types parameters, such as “input,” and/or “output.” The BMS interface device 600 may then filter the results based on the point type parameters selected by the user.)
wherein the plurality of point types include an analog input (AI) point type, an analog output (A)) point type, a binary input (BI) point type and a binary output (BO) point type, (e.g., point types may be binary or analog par. 121; The BMS interface device 600 may then transmit the test parameters to the devices associated with the data points to be tested at process block 2204. Test parameters may vary for binary points and analog points. For example, a test parameter for a binary point may simply be an instruction to switch the output from a logic high, to a logic low, or vice versa. For analog points, the device may actuate the point over a range. )
In the analogous art of filtering data points, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface for filtering data points as taught by Sullivan to include criteria such point type parameters as taught by Zummo to provide the benefit of discovering a desired data point faster. 
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 

Prior Art Rejections
Applicant submits that The Examiner cites to Figures 3b and 3c of Sullivan for disclosing permitting the user to display a listing of points of control that are currently set in the manual control mode. However, neither of these cited Figures of Sullivan, or the corresponding description, discloses permitting the user to display on a screen a listing of the points of control that are currently set in the manual control mode while not displaying the points of control that are currently set in the automatic control mode.
Nor do Figures 3b and 3c of Sullivan appear to disclose permitting the user to individually select one or more points of control from the displayed listing of points of control that are currently in the manual control mode, and with one or more points of control individually selected from the listing of the points of control that are currently in the manual control mode, permit the user to activate a function that changes all of the individually selected points of control from the manual control mode to the automatic control mode. (see Response; pages 10 and 11)

Examiner respectfully disagrees. 
Examiner notes that Sullivan’s Figure 3D is being relied upon to teach the recited “permitting the user to display on a screen a listing of the points of control that are currently set in the manual control mode while not displaying the points of control that are currently set in the automatic control mode.” For example, permitting configurations to be manually configured as shown in Figure 3D is considered the recited “manual control mode” while the scheduled set points from Figure 3B are not displayed with the set points in the “manual control mode” of Figure 3D. Therefore, under BRI, Sullivan teaches or suggests  “permitting the user to display on a screen a listing of the points of control that are currently set in the manual control mode while not displaying the points of control that are currently set in the automatic control mode.”.

Applicant submits that Figure 6A of Sullivan shows both alarms that are in alarm AND those alarms that have been resolved (Return to Normal column”. Moreover, the pull-down filter disclosed in [0097] of Sullivan does not disclose an option to display a list of points of control that are currently in alarm while not displaying the points of control that are currently not in alarm, as recited in claim 3. Nor do the cited passages of Verfuerth. For these additional reasons, claim 3 is believed to be clearly patentable over Sullivan in view of Verfuerth. (see Response; pages 13 and 14)

Examiner respectfully disagrees. 
Examiner notes that Sullivan’s Figure 6A is merely an example that illustrates both unresolved alarms and resolved alarms.  Examiner submits that under BRI, the recited “currently in alarm” reads on the instance where there are only unresolved alarms as suggested by Sullivan (see par. 97; perhaps only some alarms.). In other words, some of the alarms are considered to include only the alarms prior to being resolved (i.e., currently in the alarm). Therefore, the instance of listing at least one alarm prior to the alarm being resolved as taught by Sullivan’s Figure 6A teaches or suggests an option to display a list of points of control that are currently in alarm while not displaying the points of control that are currently not in alarm as recited in claim 3. 


In respect to claims  18-20, Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Zummo “ reference. 

For at least the foregoing reasons, the claims are not in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145